DETAILED ACTION
Applicant has amended independent claims 19, 28, and 35. Claims 20 and 29 have been canceled.

Allowable Subject Matter
Claims 19, 21-28, and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 20 and 29 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as previously indicated in Non-Final OA 09/16/2021, Pg. 40. Independent claims 19, 28, and 35 have been amended to include feature limitations of canceled claims 20 and 29, respectively. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2019/0365514 A1 and 2018/0168780 A1, respectively. In particular, independent claims 19 and 35 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… determining, from a three-dimensional (3D) digital model of a subject’s dentition, one or more regions of occlusion between teeth in the digital model of the subject’s dentition; 

reducing the representation of each region of occlusion by reducing a number of guidepoints in each representation of the region of occlusion; and 
identifying mirrored pairs of regions of occlusions from the one or more regions of occlusion and removing one of the regions of occlusions from each mirrored pair, and marking a remaining one of the regions of occlusions from each mirrored pair as mirrored.”
Independent claim 28 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… determining, from a three-dimensional (3D) digital model of a subject’s dentition, one or more regions of occlusion between teeth in the digital model of the subject’s dentition; 
generating a representation of each identified region of occlusion, the representation comprising an indicator of the depth of the occlusion, a tooth number on which the region of occlusion is present, and an outline of the region of occlusion relative to a surface of the 3D digital model, wherein the outline comprises a plurality of guidepoints; 
reducing the representation of each region of occlusion by reducing a number of guidepoints in each representation of the region of occlusion; 
identifying mirrored pairs of regions of occlusions from the one or more regions of occlusion, and removing one of the regions of occlusions from each mirrored pair, and marking a remaining one of the regions of occlusions from each mirrored pair as mirrored; and 
displaying the identified regions of occlusions on the 3D digital model of the subject’s dentition using the reduced representation of each region of occlusion.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668